Opinion issued January 15, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00987-CR
____________

MATTHEW LLOYD PATTERSON Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 239th District Court 
Brazoria County, Texas
Trial Court Cause No. 54899



 
MEMORANDUM  OPINION
           On December 16, 2008, appellant, Matthew Lloyd Patterson, filed a motion to
dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).